NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE NERY MUNOZ-ASCENCIO,                     No.    14-74023

                Petitioner,                     Agency No. A070-815-929

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Felipe Nery Munoz-Ascencio, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s determination that Munoz-

Ascencio failed to establish that the threats from guerrillas rose to the level of

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing

alone . . . constitute past persecution in only a small category of cases, and only

when the threats are so menacing as to cause significant actual ‘suffering or

harm.’” (citation omitted)). In his opening brief, Munoz-Ascencio fails to

challenge the agency’s determination that the harm he fears in El Salvador would

be on account of a protected ground. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, Munoz-Ascencio’s asylum and withholding of

removal claims fail.

      We lack jurisdiction to consider Munoz-Ascencio’s contentions regarding an

imputed political opinion and a newly proposed particular social group of “former

El Salvadorian soldiers threatened by Salvadorian leftists” because they were not

raised to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2